SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

479
CA 10-02353
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


RICHARD MULLEN, CLAIMANT-APPELLANT,

                      V                                             ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 116118.)


RICHARD MULLEN, CLAIMANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Renee Forgensi
Minarik, J.), entered August 13, 2010. The order granted the motion
of defendant to dismiss the amended claim and dismissed the amended
claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 29, 2011                      Patricia L. Morgan
                                                Clerk of the Court